DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on March 21, 2022, has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7-9, 11-14, and 16 of US 11284315 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other, as exposed by the comparison table below.
Present Application
US 11284315 B2
23. A method, performed by wireless device, for communication establishment, the method comprising the wireless device: receiving, at registration with a first mobility network node in a first network, an indicator of whether the first mobility network node supports a communication interface to a second mobility network node in a second network; in response to a request for establishment of a communication with the wireless device using the first network, receiving an instruction to redirect to the second network; and performing one of a tracking area update procedure or an attach procedure in the second network based on the indicator indicating whether the first mobility network node in the first network supports the communication interface to the second mobility network node in the second network.
1. A method, performed by wireless device, for communication establishment, the method comprising the wireless device: determining, from information received from a first network, whether an Access and Mobility Management Function (AMF) in the first network is using an N26 interface to a Mobility Management Entity (MME) in a second network; in response to a request for establishment of a communication with the wireless device using the first network, receiving a redirection instruction to redirect to the second network; and in response to whether the AMF in the first network is using an N26 interface to the MME in the second network, selecting a first procedure or otherwise a second procedure for establishing the communication using the second network.

4. The method of claim 1, wherein the first procedure comprises: sending a tracking area update (TAU) request to the second network; and receiving a TAU accept message in response to the TAU request sent to the second network.
Claim 24
Claim 4
Claim 25
Claim 7
Claim 26
Claim 5
Claim 27
Claim 8
Claim 28
Claim 13
Claim 29
Claim 9
Claim 30
Claim 13
Claim 31
Claim 11
Claim 32
Claim 14
Claim 33
Claim 12
Claim 34
Claim 16

	As indicated by the highlighted text in the comparison above, the subject matter  of independent claim 23 of the present application is contained entirely in claims 1 and 4 of US 11284315 B2. The difference between the compared claims consists merely in the wording and order of the limitations, and that the former is a broader representation of the latter; therefore, it is an obvious case of double patenting.
Independent claims 34 and 35 claim the same subject matter of claim 23 in the form of a non-transitory computer readable recording medium and an apparatus, respectively; therefore, similar rejection rationale applies.
	Dependent claims 24-34 are similarly rejected according to the listing in the comparison table above.
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., handling mobility management.

US 11122533 B2		US 11019538 B2		US 10772022 B2
US 10568012 B2		US 10009799 B2		US 9974010 B2
US 9479969 B2		US 20160183159 A1	US 20150244630 A1
US 20150103744 A1	US 8095172 B1		US 20110216744 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
November 30, 2022